Citation Nr: 0208799	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder as secondary to service-connected pes 
planus.  

(The issues of entitlement to a disability rating in excess 
of 30 percent for bilateral pes planus and entitlement to 
service connection for a bilateral knee disorder as secondary 
to service-connected pes planus will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

Service connection was initially granted for the veteran's 
bilateral pes planus by an April 1946 rating decision.

The veteran's original claim of entitlement to service 
connection for a bilateral knee disorder as secondary to 
bilateral pes planus was denied by a December 1991 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  

This case was previously the subject of a December 1999 Board 
decision.  However, that Board decision was vacated by means 
of an April 2001 Order of the United States Court of Appeals 
for Veterans Claims (Court), pursuant to an April 2001 Joint 
Motion for Remand and to Stay Proceedings and the case was 
remanded to the Board.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral knee 
disorder as secondary to pes planus.  Having reopened the 
claim, the Board is undertaking additional development on the 
issue of entitlement of service connection for a bilateral 
knee disorder as secondary to pes planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  In 
addition, the Board is undertaking additional development on 
the issue of entitlement to an increased rating pes planus.  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for a bilateral knee disorder as secondary to the 
service-connected bilateral pes planus was denied by a 
December 1991 rating decision.  The veteran was informed of 
this decision and did not appeal.

2.  Medical evidence submitted since December 1991 bears 
directly and substantially upon the claim of service 
connection for a bilateral knee disorder as secondary to the 
service-connected bilateral pes planus, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision which denied service 
connection for a bilateral knee disorder as secondary to the 
bilateral pes planus is final.  38 U.S.C.A. § 4005(c) (1988) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001)); 38 C.F.R. 
§ 19.192 (1991) (38 C.F.R. § 20.1103 (2001)).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a bilateral knee disorder as 
secondary to the bilateral pes planus has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

In view of the decision reached herein reopening the 
veteran's claim for service connection for a bilateral knee 
disorder, the Board concludes that the requirements set forth 
in the VCAA have been satisfied as to this issue.

Background.  Following his discharge from service, the 
veteran was granted service connection for bilateral pes 
planus by an April 1946 rating decision.  His original claim 
of entitlement to service connection for a bilateral knee 
disorder as secondary to his pes planus was denied by a 
December 1991 rating decision.  The evidence on file at the 
time of this decision included the following:

(a)  The veteran's service medical records.  On his September 
1942 induction examination, he was noted to have had a 
fractured right patella "N/S" in 1932.  The service medical 
records show that the veteran was treated in May and June 
1943 for acute cellulitis, suppurative, anterior aspect, 
right leg, lower third, moderately severe, result of pressure 
of shoes and leggings while on hike with company.  On his 
November 1945 discharge examination, the veteran was found to 
have no musculoskeletal defects.  However, he was found to 
have a scar, pigmentation left leg "N/S."  It was also 
noted that he had experienced swelling and discoloration of 
the right leg above the ankle, for which he was operated in 
August 1943.  This condition was noted to be "N/S" since 
August 1944.  

(b)  An April 1960 VA medical examination report.  At this 
examination, the veteran complained of a dull ache in the 
muscles of his legs when he was on his feet for any length of 
time.  He also reported cramp-like pains in the muscles of 
his feet after retiring following a hard day's work in his 
store.  Diagnosis from this examination was pes planus, 
symptomatic.  No pertinent findings were made regarding the 
veteran's knees.

(c)  A July 1971 statement from the veteran in which he 
reported, in part, that he had been experiencing swelling in 
his lower legs for several years.  The veteran reported that 
his legs and knees ached badly, especially in the evenings 
when he came home from work.  He also reported that he had 
had surgery on his left knee caused from a calcium growth two 
years earlier.

(d)  VA medical records that covered a period from March to 
November 1971.  These records primarily concerned treatment 
for the veteran's bilateral pes planus.  However, it was 
noted in March 1971 that the veteran underwent surgery on his 
left knee in 1969.

(e)  A January 1972 VA medical examination report, which 
diagnosed pes cavus, and bilateral varicose veins.  At this 
examination, the veteran reported that his job at a filling 
station required him to be on his feet a great deal on 
concrete.  He complained that he developed aching in his feet 
that extended up to his knees and swelling of the ankles in 
late afternoon.  On examination, the veteran was found to 
have, in part, a 9 cm transverse scar over the left patellar 
tendon.  The right knee showed an increase of the localized 
prominence of the tibial tubercule.  It was opined that these 
defects were most likely associated with the veteran's 
occupation involving kneeling on concrete floor.  

(f)  A February 1977 VA medical examination report.  This 
examiner noted that the veteran was diagnosed with pes cavus 
in 1972, but opined that pes planus was the correct 
diagnosis.  At this examination, the veteran reported that 
his job as a filling station operator required him to 
constantly be on concrete, and by nightfall there was aching 
in the feet that extended up through the calves about to the 
knees.  It was also noted that since the last rating 
examination, the veteran had had a medial meniscectomy on the 
left.  On physical examination, the veteran was found to have 
satisfactory range of motion of the feet and the ankles and 
of the knees.  It was also noted that the veteran had a 7 cm 
transverse surgical scar on the left below the patella.  
There was also a 10-11 cm curved scar on the medial side of 
the patella, consistent with the meniscectomy.  Furthermore, 
it was indicated that the veteran was bow-legged with the 
left leg but not the right.  This examination report contains 
no competent medical opinion that the veteran's knee problems 
were related to service or to his service-connected bilateral 
pes planus.  

(g)  A private medical statement from Dr. Baranco, dated in 
April 1977.  Dr. Baranco noted that he had recently operated 
on the veteran for a complete degeneration and loss of joint 
surface of the left knee.  Further, Dr. Baranco noted that 
the veteran presented fairly severe bilateral pes planus 
deformities with pronation of the ankles.  Also, the veteran 
presented a metatarsalgia bilaterally with moderate 
induration of the metatarsal arch area.  Dr. Baranco noted 
that various appliances had been suggested for this problem, 
but that it was felt that the veteran would do much better if 
he were to refrain from standing and walking for long periods 
of time.  However, Dr. Baranco did not opine that the 
veteran's pes planus caused the knee disorder.

(h)  A September 1991 statement from the veteran's then 
accredited representative, which asserted that the condition 
of the veteran's feet had forced him to walk with extreme 
difficulty, which had caused damage to his knees.

(i)  VA medical records which covered the period from October 
1990 to August 1991.  Among other things, these records show 
treatment for hiatal hernia and degenerative joint disease.  
Records from February 1991 note that the veteran was seen for 
evaluation of his left leg brace.  It was noted that the 
veteran had undergone total knee arthroplasty to the left 
knee times three, as well as patellar replacement times one.  
These records contain no competent medical opinion which 
relates the veteran's knee problems to his period of active 
duty, to include his service-connected bilateral pes planus.

(j)  An October 1991 statement from a VA physician.  This 
physician noted that the veteran had moderately advanced and 
painful arthritis in his knees.  Also, the physician noted 
that the veteran was service-connected for his feet, and that 
one of the questions was whether there was a possible 
connection between the disorders in the veteran's feet and 
the pain in his knees.  The physician stated that many 
factors play into the eventual development of arthritis in 
the knees of the type the veteran had.  One of these factors 
was certainly old trauma.  However, any bio-mechanical 
stress, arranging from obesity, excessive use over the years, 
or the foot condition the veteran had could definitely 
contribute to the arthritis in the knees.  The physician 
stated that he would be supportive of considering a 
relationship of the foot disorder, which he (the physician) 
understood was flat feet, to the knee arthritis.  Moreover, 
the physician stated that although it would certainly be one 
of multiple factors, certainly the bio-mechanical stress 
induced by the flat feet played at least some role.

In the December 1991 rating decision, the RO denied service 
connection for bilateral knee disorders as secondary to the 
service-connected bilateral pes planus.  The RO summarized 
the medical records on file, and found that there was no 
actual objective evidence to indicate any relationship 
between the veteran's knee disorders and his flat feet.  With 
respect to the October 1991 statement from the VA physician, 
the RO stated that although this opinion indicated a possible 
relationship, that it was insufficient in and of itself to 
establish service connection for a bilateral knee disorder.  

The veteran was subsequently informed of the RO's decision by 
correspondence dated in January "1991."  Among other 
things, this correspondence noted that a VA Form 1-4107 was 
enclosed that explained the veteran's procedural and appeal 
rights.  Thereafter, no communication was received from the 
veteran regarding his bilateral knee disorder until February 
1997.  At that time the veteran indicated that he wanted the 
RO to consider service connection for his bilateral knee 
disorder, among other things, as secondary to his bilateral 
pes planus.

In support of his request to reopen, the veteran submitted a 
duplicate copy of the April 1977 statement from Dr. Baranco.

Private medical records are also on file from a Dr. 
Blickenstaff that cover the period from March 1981 to July 
1985.  These records primarily concerned treatment for left 
knee problems.  However, these records contain no competent 
medical opinion which relates the veteran's knee problems to 
his period of active duty, to include his service-connected 
bilateral pes planus.

Also on file are private medical records from a Dr. Samuelson 
which cover the period from February to May 1987.  These 
records show that the veteran underwent a total left knee 
arthroplasty in February 1987.  Additionally, these records 
noted that the veteran had a long history of left knee 
difficulties, including a total knee arthroplasty in 1968, 
revise in 1972, and patellar revision in 1983.  However, 
these records contain no competent medical opinion which 
relates the veteran's knee problems to his period of active 
duty, to include his service-connected bilateral pes planus.

Various VA medical records were also obtained that covered 
the period from January 1988 to February 1996.  Among other 
things, these records show treatment for bilateral carpal 
tunnel syndrome, hiatal hernia, back pain, neck pain, right 
shoulder pain, and knee pain.  However, these records contain 
no competent medical opinion which relates the veteran's knee 
problems to his period of active duty, to include his 
service-connected bilateral pes planus.

Private medical and radiographic reports from April 1997 to 
December 1999 show treatment for bilateral knee problems.  
The veteran underwent bilateral knee replacement.  

The June 1997 VA medical examination report indicates that 
the veteran had had bilateral knee replacements in May 1997, 
and that his right knee had recovered quickly from the 
procedure.  It was also noted that the veteran arrived at the 
examination in a wheelchair, but that he was able to walk on 
crutches to some degree.  Furthermore, it noted that he 
walked outside the day before the examination, and that this 
was the first time the veteran had walked outside since his 
operation.  It was noted that the veteran was currently 
undergoing rehab.  The examiner made no medical findings 
regarding the veteran's knees.

In an August 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the service-connected 
pes planus.

The veteran appealed the August 1997 rating decision to the 
Board.  In his February 1998 Notice of Disagreement, the 
veteran contended that the April 1977 statement from Dr. 
Baranco indicated that there was a relationship between the 
bilateral knee disorder and the service-connected bilateral 
pes planus.  

As stated above, a private medical statement dated in May 
1998 from a Dr. Coughlin was subsequently added to the file.  
Dr. Coughlin reported that the veteran had pain in both feet, 
as well as poor circulation.  It was also noted that the 
veteran had undergone total knee replacement, once on the 
right and four times on the left.  Dr. Coughlin opined that 
he thought sometimes the orientation of the foot was changed 
by a total knee replacement and that this may be the reason 
for the foot pain.  Moreover, Dr. Coughlin stated that the 
veteran was obviously not a candidate for doing a lot of 
walking.  The disability caused by his total knee 
replacements, combined with his foot pain, limited the 
veteran's walking ability.  Dr. Coughlin made no other 
pertinent findings regarding the veteran's knees.

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the finding that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a bilateral knee disorder as 
secondary to bilateral pes planus.  The RO noted Dr. 
Coughlin's statement indicated that the veteran experienced 
additional pain in the feet secondary to altered orientation 
secondary to total knee replacements.  However, the RO found 
that there was no objective evidence of the reverse; i.e., 
that the service-connected foot disorder directly resulted in 
the degenerative knee problems.

In August 1998, it was requested that VA obtain a medical 
opinion concerning the likelihood that the veteran's knee 
problems were as likely as not caused by, or aggravated by, 
his pes planus.

In a November 1999 statement, the veteran's representative 
asserted that the RO improperly relied upon Dr. Coughlin's 
opinion in denying service connection for the veteran's 
bilateral knee disorder as secondary to bilateral pes planus.  
Specifically, it was noted that Dr. Coughlin opined that he 
thought "sometimes that the orientation of the foot is 
changed by total knee..."  The representative contended that 
this statement was equivocal and inconclusive and did not 
rise to the standard of evidence required for an objective 
rating decision.  In support of this contention, the 
representative asserted that it was held in Bloom v. West, 12 
Vet. App. 185, 187 (1999), that an opinion without sufficient 
rational was too speculative to provide the degree of 
certainty required.

An April 2000 private physical examination report indicates 
that the veteran complained of pain in his feet over the past 
50 years.  Gait examination showed a collapse in the 
veteran's arches.  Diagnosis was painful pes planus with 
secondary knee pain from pronation.  Similarly, in a May 2000 
statement, Dr. M. Koelsch opined that the veteran had severe 
end stage osteoarthritis of his knees with continued pain, 
which the examiner felt was "in large part related to his 
problems with his feet."  It was noted that the veteran had 
been a patient of Dr. Koelsch for 15 years.  The veteran's 
pes planus resulted in an inversion of the ankle (pronation) 
which threw his lower leg out of alignment and put an 
additional stress on his knee.  According to Dr. Koelsch, 
"the veteran's severe flat foot with pronation . . . causes 
a varus deformity at the knee."  Pertinent diagnoses of 
painful pes planus, eversion of the calcaneus with pain, and 
knee pain secondary to severe pronation in the ankle.

Thereafter, the RO scheduled the veteran for an examination 
to determine the relationship of the veteran's knee pathology 
and his flat fee.  An April 2001 VA examination report 
indicates that the examiner reviewed the veteran's claims 
folder in connection with the examination.  It was noted that 
the veteran walked with a cane and had used a cane for the 
past three yeas.  He had worn inserts in his shoes for the 
past 45 years.  He reported that he walked about 16 blocks 
per day.  He had pain in both feet.  This pain occurred all 
over, both on the plantar and dorsal part of the feet.  He 
reported more pain at night in bed than while out walking.  
The examiner noted good arterial pulsation in the veteran's 
feet.  His feet were warm with no swelling. First degree pes 
planus is noted with some pronation on each side.  With 
standing, the arch was 1 cm from the floor.  It was noted 
that the veteran seemed to walk with a pretty good gait with 
the use of his cane.  The examiner did not believe that the 
veteran's knee problems were related to his pes planus.  


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  In addition, service connection 
may be established on secondary basis if the claimed 
disability is due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder as secondary to the bilateral pes planus.  In 
particular, the Board notes that since the prior denial of 
service connection private and VA medical opinions have been 
obtained addressing the relationship between the veteran's 
bilateral pes planus and his bilateral knee disability.  This 
information is "new" as the medical records were not on 
file at the time of the last prior denial.  

This new evidence is also material as the medical statements 
specifically address the etiology of the veteran's knee 
disorders.  This evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of information previously considered, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
Board finds that new and material evidence to reopen the 
claim has been submitted.  38 C.F.R. § 3.156(a).  

Having found that the veteran's claim for service connection 
for a bilateral knee disability has been reopened, the Board 
has reviewed the evidence and determined that further 
evidentiary development is necessary.  Accordingly, as set 
forth in the Introduction, the Board is undertaking 
additional development on the issue entitlement of service 
connection for a bilateral knee disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral knee 
disorder as secondary to bilateral pes planus is reopened.  
To this extent only, the benefit sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

